IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43587

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 434
                                               )
       Plaintiff-Respondent,                   )   Filed: March 16, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
RYAN NICHOLAS McGARVIN,                        )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Ryan Nicholas McGarvin pled guilty to possession of heroin, Idaho Code § 37-2732(c),
and misdemeanor operating a motor vehicle while under the influence of drugs and/or
intoxicating substances, I.C. § 18-8004. The district court imposed a unified sentence of seven
years, with a minimum period of confinement of two years, for possession of heroin and a
concurrent sentence of 365 days in the Ada County jail for the misdemeanor. McGarvin filed an
Idaho Criminal Rule 35 motion for reduction of the possession sentence, which the district court
denied. McGarvin appeals.



                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with McGarvin’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying McGarvin’s
Rule 35 motion is affirmed.




                                              2